DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 18-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 27 require that two opposing curved side portions, and wherein ends of the upper flange are spaced from each of the draining channel flanges. Although flanges 12 in Fig. 7 of Kretzinger may be the “draining channel flanges” in claim 1, the flanges 12 and flange 36 (upper flange in the claim) are adjacent periphery of the plate 18 so that the ends of the flange 36 are adjacent and connected to the flange 12. Thus, there is no disclosure of the ends of the upper flange are spaced from each of the draining channel flanges. Ito also fails to disclose a flange. Further, there are no disclosure of the required two opposing curved side portions in Kretzinger and Ito.
For claim 25, since the upper flange in the length direction (horizontal direction in Fig. 2 of Kretzinger) is reduced smaller than the diameter of the porthole 22b in Kretzinger in view of Ito (see reproduced Fig. 2 above), thus it fails to disclose the required limitation “wherein a length of the upper flange in a length direction transverse to the height direction is greater than the diameter of the upper porthole” in claim 25.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/2/2022, with respect to independent claims 1 and 27 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763